Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-17-00310-CV

  YATES ENERGY CORPORATION, EOG Resources, Inc., Jalapeno Corporation, ACG3
     Mineral Interests, Ltd., Glassell Non-Operated Interests, Ltd., and Curry Glassell,
                                         Appellants

                                               v.

   BROADWAY NATIONAL BANK, TRUSTEE OF THE MARY FRANCES EVERS
                            TRUST,
                            Appellee

                      From the Probate Court No. 2, Bexar County, Texas
                                 Trial Court No. 2015PC2618
                          Honorable Tom Rickhoff, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, we AFFIRM the probate court’s April
12, 2017 Final Judgment as to appellant Yates Energy Corporation. We REVERSE the judgment
as to appellants EOG Resources, Inc., Jalapeno Corporation, ACG3 Mineral Interests, Ltd.,
Glassell Non-Operated Interests, Ltd., and Curry Glassell and REMAND this matter to the probate
court for further proceedings consistent with our opinion.

       We ORDER appellant Yates Energy Corporation and appellee Broadway National Bank,
Trustee of the Mary Frances Evers Trust to pay the costs of this appeal.

       SIGNED August 3, 2022.


                                                _____________________________
                                                Beth Watkins, Justice